Citation Nr: 0206382	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  97-29 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for memory loss and 
confusion, claimed as secondary to a service-connected heart 
condition.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for generalized 
arthritis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to 
September 1971 and from November 1979 to July 1984.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  A December 2001 rating 
decision granted service connection for hearing loss in the 
right ear and as a result the issue has been removed from the 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained.

2.  An amnestic disorder, claimed as memory loss and 
confusion, may reasonably be linked to medication prescribed 
for the veteran's service-connected heart condition.

3.  The veteran does not currently have impaired hearing in 
the left ear manifested by an auditory threshold of 4 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz or auditory thresholds for at least 
three of the frequencies being 26 decibels or greater; speech 
recognition is not less than 94 percent.

4.  There is competent medical evidence of arthritis of the 
right ankle and the lumbar spine; there is no competent 
evidence of a nexus to military service for arthritis of the 
right ankle but such evidence does not preponderate against a 
nexus between degenerative joint disease of the lumbar spine 
and a service-connected low back disability.

5.  It is reasonable to conclude from the competent evidence 
that the veteran's tinnitus is related to acoustic trauma 
during military service.

6. Evidence regarding tinnitus, left ear hearing loss and 
generalized arthritis added to the record since the final RO 
decision in January 1985 does bear directly or substantially 
upon the issues at hand and is not essentially duplicative or 
cumulative; it is so significant that it must be considered 
in order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The veteran's amnestic disorder, claimed as memory loss 
and confusion, and degenerative joint disease of the lumbar 
spine are proximately due to or the result of service-
connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The RO rating decision of January 1985 that denied 
service connection for generalized arthritis, left ear 
hearing loss and tinnitus was not appealed and is final.  
38 U.S.C.A. § 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156, 20.1103 (2001).

3.  The evidence regarding generalized arthritis, left ear 
hearing loss and tinnitus received since the January 1985 RO 
rating decision is new and material and the claims for 
service connection are reopened.  38 U.S.C.A. § 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

4.  A left ear hearing loss disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2001).

5.  A generalized arthritis disability was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

6.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service Connection for Memory Loss and Confusion

Service medical records indicated that the veteran reported 
for treatment for low back pain.  A chest x-ray revealed that 
his heart was moderately enlarged with left ventricular 
prominence.  The veteran was diagnosed with asymptomatic 
cardiomegaly with EKG changes showing old anteroseptal 
myocardial infarction.  A June 1984 service medical record 
indicated that the veteran was being treated with Inderal for 
premature ventricular contractions (PVCs).  At that time the 
medication was not relieving the PVCs, but the veteran 
reported that the increased dosage was affecting his memory.  
His medication was changed to Tenormin  and "his memory 
problems ended."  The veteran was granted service connection 
for PVCs with old myocardial infarction in January 1985.

The veteran filed a claim for service connection for memory 
loss and confusion secondary to his service connected heart 
problem and heart medication in February 1997.

An April 1997 VA examination report noted the veteran's 
contention that his memory loss and confusion were related to 
the medication he was taking for his heart disease, Tenormin.  
The examiner indicated that the veteran had discontinued 
taking Tenormin several years ago.  He reviewed the veteran's 
claims file and conducted an examination.  The examiner noted 
that there was "a greater than 50% probability that memory 
loss and mental confusion, described by [the veteran] were 
due to the drug."  He also noted there was no definite 
evidence that memory loss and confusion were due to coronary 
artery disease.

An April 1997 mental disorder VA examination report indicated 
that the veteran complained of chronic memory loss.  The 
veteran reported that he felt his memory loss was a result of 
the medications he received for his service-connected heart 
disability.  He indicated that he had problems with his 
memory since he was placed on medication for his heart in 
1982.  He noted that the problems became progressively worse 
until 1995, when he stopped taking the medication.  The 
veteran was diagnosed with amnestic disorder, chronic, due to 
general medical condition.  The examiner did not specify 
whether the veteran's heart medication caused his memory 
problems, but he did note that the veteran's medication was 
considered to cause reversible short-term memory loss, 
reversible disorientation, and reversible mental depression.

A May 1997 VA neurological examination report noted that the 
veteran had a history of cardiac arrhythmias and was started 
on beta-blockers in 1982.  The veteran reported problems with 
memory and poor concentration on an increased dosage.  The 
examination report noted that the veteran had switched from 
Tenormin to Verapamil two years prior.  The veteran noted 
some improvement, but his memory did not return to normal.  
The examiner reviewed both the veteran's medical chart and 
claims file.  The examiner's impression was complaints of 
memory loss without objective findings.  He indicated that 
the medical literature did not support any connection between 
the veteran's medication and memory loss, except for acute 
findings.  The examiner also noted that, given the veteran's 
cardiac arrhythmia, it was possible, although there were no 
objective findings at the time, that the veteran might have 
multi-infarct syndrome and he might have some subtle 
cognitive deficits, which have recurred over the years 
because of his arteriosclerotic heart disease.  The examiner 
ordered an MRI scan of the brain in order to verify this 
supposition.  An addendum to the May 1997 report indicated 
that in view of the MRI report, which showed no definite 
evidence of intracranial abnormality, no further neurological 
evaluation was necessary and there was no change to his VA 
examination report.

A May 1997 VA psychological consultation report indicated 
that the veteran reported memory problems and confusion 
beginning in 1981 or 1982, when he started his heart 
medication.  The veteran indicated that his medication dosage 
was subsequently decreased and, while it got better, his 
memory never returned to normal.  The psychologist noted that 
the veteran scored average to low average range on all tests 
given.  The veteran tended to score lower on tests demanding 
attention and concentration.  The psychologist's impression 
was that the veteran had average to low average cognitive 
functioning, which was probably consistent with his long-term 
functioning and not representing decline.  The psychologist 
did note that he had no previous records to verify whether 
the veteran's functioning did not represent a decline.

A July 1997 rating decision denied service connection for 
memory loss and confusion stating that the evidence did not 
show them to be related to the veteran's service-connected 
condition of heart disease, nor was there any evidence of the 
veteran's disability in service.

An August 1997 VA treatment note indicated that the veteran 
was seeking treatment for his memory problems.  He was 
diagnosed with amnestic disorder related to a medical 
condition.

A May 1999 private treatment note from D.E. Wrung, M.D. 
indicated that the veteran was seeking a consultation 
regarding his memory loss.  He was assessed with long-term 
memory loss alleged to be related to beta-blocker therapy for 
PVCs and previous cardiac event.  Dr. Wrung indicated that he 
would review the literature to see if there was any 
association between memory loss and the veteran's medication 
in clinical trials.

A July 1999 private treatment note from Dr. Wrung indicated 
that he had not found anything in the literature about 
permanent memory loss related to long-term beta-blocker 
therapy.  He noted that it was still a possibility that some 
individuals might suffer permanent effects, but, without 
literature to support that possibility, Dr. Wrung stated that 
he was unwilling to offer an opinion to that effect.  He 
noted that there was a possibility that the veteran could 
have some small vessel disease related to his chronic tobacco 
abuse that would be an etiology for his memory and other 
brain dysfunction.

A private treatment note from Dr. Wrung, dated later in July 
1999, indicated that "all the literature and resources 
describe reversible memory dysfunction on beta-blocker 
therapy but [he was] not able to find any that demonstrate 
long-term permanent damage as far as memory function one the 
individual is off medication."  Dr. Wrung assessed the 
veteran with memory dysfunction of questionable etiology 
possibly related to beta blockade long-term therapy for 
cardiac PVCs in a smoker.

A November 1999 psychological assessment was conducted in 
connection with his claim for SSA benefits.  The veteran 
reported that he first began to experience memory loss in 
1983.  He attributed the loss to the medication he was 
prescribed following a heart problem.  He also indicated that 
his symptoms started worsening two years before.  The 
psychologist tested the veteran with the Wechsler Memory 
Scale-Third Edition (WMS-III).  She noted that his scores 
ranged from low average to average with one exception.  The 
veteran had difficulty with one of the tasks on the memory 
scale.  She indicated that it appeared that the veteran was 
experiencing memory difficulties with short-term memory, 
which was likely compounded by attentional factors.  She 
noted that one explanation for the veteran's reported memory 
difficulties was difficulty with attention when information 
is provided by purely auditory means.  It appeared that when 
visual information was added to the presentation the 
veteran's memory recall was within average ranges.

A psychologist's report, dated later in November 1999 
examined the veteran's records and conducted a consultation.  
He indicated that there was no clear medical diagnosis in the 
medical records or the current examination.  Therefore, there 
was no medically determinable impairment.  The psychologist 
noted that the veteran had lowered auditory immediate memory, 
but it was in the average range.  He noted that the veteran's 
story recall memory with logical memory was poor, but verbal 
paired associates were above normal.  The psychologist 
indicated that if the memory loss was due to medication or 
heart PVCs the deficits should be more global.

An April 2000 psychologist's report noted that the veteran 
had no Axis I or II impairments.  A February 2000 VA 
treatment note indicated that the veteran was troubled by his 
memory problems.  However, the physician doubted they were 
related to medications.

The veteran had a psychiatric evaluation in September and 
November 2000.  The psychiatrist indicated that he examined 
the veteran and discussed his memory problems with the 
veteran's wife.  The psychiatrist noted that the veteran had 
an amnestic disorder.  He did not believe that a psychiatric 
disorder, such as depression, contributed to the veteran's 
memory impairment.  "The etiology of [the veteran's] 
amnestic disorder is less clear than the fact that he 
certainly has one."  He noted that, by history, there is 
evidence that the memory impairment improved when the does of 
his beta-blocker was reduced and worsened again when the dose 
was increased.  The psychiatrist noted that "although beta-
blockers are not known for causing memory impairment, there 
are no long-term studies saying that this is not the case."  
The psychiatrist indicated that a second possible source of 
the memory impairment is the possible effect of chronic PVCs 
on cardiac output, and in turn the effect that low cardiac 
output may have on cognitive functioning.  The psychiatrist 
diagnosed the veteran with amnestic disorder, not otherwise 
specified, with a greater than 50% likelihood that memory 
deficits are etiologically related to chronic treatment with 
beta-blockers as well as intermittent disturbance of cardiac 
output due to PVCs.

A January 2001 VA examination report indicated that research 
showed acute reversible disorientation of time and place and 
short term memory were noted as side effects of the veteran's 
medication.  No mention was made of the effects being 
permanent.  The examiner noted that the veteran's 1997 
psychological and neurological examinations failed to 
establish a problem of mentation.  The examiner indicated 
that the veteran came across as functioning essentially 
normally in his examination.  The examiner noted that he 
found nothing in the record or on examination that indicated 
that the veteran had sustained brain damage from his heart 
condition.  He also stated that he was unable to state 
whether it was "at least as likely as not" that the 
veteran's medication resulted in permanent loss of brain 
function.  He noted that it "on the whole appears 
doubtful."  The examiner noted that he could not agree with 
the psychiatric evaluation statement regarding the effect 
that PVCs may have produced low cardiac output, and 
therefore, an effect on cognitive functioning.  The examiner 
indicated that this was "very, if not extremely, unlikely."


Left Ear Hearing Loss

Service medical records indicate that puretone thresholds in 
the left ear, at the veteran's July 1969 entrance 
examination, were as follows:

 

An audiogram conducted in service in August 1979 indicated 
that puretone thresholds in the left ear were as follows:

 

An audiogram conducted in service in July 1980 indicated that 
puretone thresholds in the left ear were as follows:

 

An audiogram conducted in service in March 1983 indicated 
that puretone thresholds in the left ear were as follows:

 

A November 1984 VA ear nose and throat examination report 
noted a diagnosis of deafness.  However, no audiogram was 
conducted at that time.

Private treatment records indicate that the veteran had an 
audiogram in May 1997.  Puretone thresholds in the left ear 
were as follows:

 

The speech recognition score in the left ear was 100 percent.  
A history of noise exposure in the military was noted.  The 
diagnosis indicated that the veteran experienced mixed 
hearing loss, the cause of which was not obvious in the left 
ear, but it could be hereditary.

Private treatment records indicate that the veteran had an 
audiogram in October 1998.  Puretone thresholds in the left 
ear were as follows:

 

The speech recognition score in the left ear was 96 percent.  
The treatment note indicated that the audiogram showed 
bilateral high frequency sensorineural hearing loss, which 
was minimal to moderate.

VA treatment notes indicate that an audiogram was conducted 
in April 1999.  Puretone thresholds in the left ear were as 
follows:

 

At a January 2001 VA ear disease examination the veteran 
reported difficulty hearing.  The veteran was diagnosed with 
hearing loss.  The examiner noted that, on an as likely as 
not basis, the veteran's service noise exposure has had some 
deleterious effect on his hearing.

An audiogram was conducted at a VA examination in January 
2001.  Puretone thresholds in the left ear were as follows:

 

The speech recognition score in the left ear was 96 percent.


Generalized Arthritis

Service medical records indicate that veteran was treated for 
lumbar strain while in service.  In addition, service medical 
records indicate that veteran was treated for a broken right 
fifth finger.  He is currently service-connected for lower 
back pain and residuals of a fracture to the right fifth 
finger.  There are no other service medical records 
indicating the veteran was treated for symptoms of or 
diagnosed with arthritis or other orthopedic problems during 
service.

A February 1985 VA treatment noted indicated that the veteran 
was seen because "[he thought he had] arthritis setting in" 
in his ankles and shoulders.  On examination the joints were 
unremarkable.  The physician noted possible early 
degenerative joint disease of the finger joints.

A VA treatment note indicated that the veteran was seen in 
July 1995 complaining of arthritis.  He reported that his 
hips, knees and hands were bothering him.  On examination the 
veteran's finger joints and wrists were unremarkable.  The 
physician diagnosed him with possible early 
osteoarthritis/degenerative joint disease.

A June 1996 VA treatment note indicated that the veteran was 
seen complaining of pain in his hand, feet and back joints.  
The veteran denied swelling, redness or warmth of the joints.  
Examination was unremarkable except for slight tenderness 
over the metacarpal phalangeal joint of the left second digit 
and the proximal phalanx joint of the right third finger.  No 
diagnosis was noted.

An April 1997 VA examination report noted that the veteran 
complained of arthritis in his extremity joints.  On 
examination of the upper extremities there was some stiffness 
in the joints, especially the shoulders.  The veteran was not 
able to lift the right arm much above shoulder level because 
of the pain.  Otherwise the examination of the upper 
extremities was normal with the exception of subjective 
feelings of stiffness and pain and limitation of motion.  The 
examiner noted that, except for as described in the right 
shoulder, range of motion in the upper extremities was within 
normal limits.  On examination of the lower extremities, 
there was normal range of motion throughout the hips, knees, 
and ankles.  There were no deformities noted.  The veteran 
was able to walk without any abnormality in gait, carriage or 
posture.  The examiner made no diagnosis regarding arthritis 
in any of the joints.

Private treatment notes from June to July 1999 note 
complaints of arthritis.  The physician notes arthritis by 
history in his diagnoses, but examinations noted no obvious 
erythema or swelling of the joints.

A VA examiner of the spine in November 1999 reviewed the 
claims file and radiology reports and noted the veteran's 
complaint of lower back pain.  The diagnosis was status post 
lumbar strain with minimal degenerative joint disease and 
minimal bulging of the L4-5 disc. 

An April 2000 private treatment note indicated that the 
veteran complained of morning stiffness in the hands, ankles, 
shoulders, wrists, knees, hips and feet.  No edema was noted 
in the extremities.  No diagnosis was made at that time.

A VA spine examination was conducted in January 2001.  A 
diagnosis of degenerative joint disease of the lumbar spine 
was noted.  However, the examiner stated that "there was no 
evidence on review of the medical records or on [his] 
examination that would link the [veteran's] service-connected 
lumbar strain and mechanical low back pain definitively to 
...degenerative joint disease."  The examiner expressed his 
opinion that the fact that the veteran sustained a 
lumbosacral strain while on active duty does not necessarily 
result in degenerative joint disease.

A VA joint examination was conducted in January 2001.  The 
veteran's complaints were consistent with previous records.  
On examination the veteran's hands, wrists, elbows and knees 
appeared benign with full range of motion.  The veteran's 
right ankle lacked 10 degrees of dorsiflexion to 90 degrees.  
Plantar flexion in the right ankle was 40 degrees.  The left 
ankle dorsiflexed 10 degrees past 90 and plantar flexed to 45 
degrees.  The examiner diagnosed the veteran with generalized 
arthralgia of unknown etiology and arthritis of the right 
ankle of unknown etiology.



Tinnitus

The veteran filed an initial claim for tinnitus in August 
1984.  A VA ear, nose and throat examination was conducted in 
November 1984.  The veteran reported occasional ringing in 
the ears.  He was diagnosed with occasional, brief tinnitus.

Service connection for tinnitus was denied in a January 1985 
decision.  The veteran did not appeal after notification of 
that decision.  The veteran filed to reopen his claim for 
tinnitus in February 1997.

A May 1997 private treatment note diagnosed the veteran with 
intermittent tinnitus.  A history of noise exposure in 
service was noted.  No etiology for the veteran's tinnitus 
was specified.

At a January 2001 VA ear disease examination the veteran 
reported a ringing in his ears that began about 20 years 
prior.  The veteran was diagnosed with tinnitus.  The 
examiner noted that, on an as likely as not basis, the 
veteran's service noise exposure has had some deleterious 
effect on his hearing.  A January 2001 VA audiogram noted 
that the most likely etiology of the veteran's tinnitus was 
cochlear damage.


Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d at 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  As noted 
above, the most recent denial of the claim was in September 
1989.  In Evans, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. at 
284.

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If the veteran served 90 days or more during a period of war 
or peacetime service after December 1946 and arthritis, other 
organic disease of the nervous system, including 
sensorineural hearing loss, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the SSOCs, and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records and examination reports 
through 2001, private treatment records from 1997 to 1999, 
and reports from assessments conducted to determine 
eligibility for Social Security Administration (SSA).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

Memory Loss and Confusion

After having carefully reviewed the evidence of record, the 
Board finds that the weight of the evidence is at least in 
equipoise regarding the grant of entitlement to service 
connection for memory loss and confusion secondary to a 
service-connected heart condition. The reasons for this 
determination follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran was diagnosed with an amnestic disorder in an 
April 1997 VA mental disorder examination report.  A 
September and November 2000 psychiatric evaluation also noted 
that the veteran had an amnestic disorder.

The veteran contends that his current amnestic disorder is 
related to the medications he was prescribed for his service-
connected heart disability.  Service medical records, dated 
June 1984, note a memory problem that was related, by history 
to the veteran's medication for his service-connected heart 
condition.

An April 1997 VA examination report noted the veteran had 
been taken off the medication related to memory loss several 
years ago and was still experiencing problems.  The examiner 
had reviewed the claims file and examined the veteran and 
indicated there was "a greater than 50% probability that 
memory loss and mental confusion, described by [the veteran] 
were due to the drug Tenormin."

In addition a September and November 2000 psychiatric 
evaluation noted that there was evidence, by history that the 
veteran's memory impairment improved when the dose of his 
beta-blocker was reduced and worsened again when the dose was 
increased.  The psychiatrist noted that while "beta-blockers 
are not known for causing memory impairment, there are no 
long term studies saying that this is not the case."  He 
indicated that there was a greater than 50% likelihood that 
memory deficits were etiologically related to chronic 
treatment with beta-blockers as well as intermittent 
disturbance of cardiac output due to PVCs.

The Board notes that there are several opinions stating that 
it is not likely that the veteran's memory loss and confusion 
are linked to his heart medication.  However, while these 
reports weigh against the claim, none of them specifically 
state that the veteran's current amnestic disorder is not 
related to the medication prescribed for his service-
connected heart condition.  In fact, private treatment notes 
from Dr. Wrung acknowledged that it was a possibility that 
some individuals might suffer permanent effects of the 
medication, but he was unwilling to write and opinion to that 
effect without literature supporting the possibility.

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claim.  The record contains 
several competent medical opinions that viewed liberally 
place the evidence in relative equipoise on the question of 
whether an amnestic disorder is linked to a service-connected 
disability.  A definite link is not required and the opinions 
for and against the claim have plausible support and there 
does not appear desirable to seek additional opinions given 
the several on file from physicians well versed in the 
medical specialty.  The Board is mindful of the policy 
considerations in 38 C.F.R. § 3. 303(a) to be applied in 
claims for service connection and general policy 
considerations set forth in 38 C.F.R. § 3.103(a).  See also 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1997).  
Accordingly, service connection for an amnestic disorder, 
claimed as memory loss and confusion, is granted.


Left Ear Hearing Loss, Generalized Arthritis and Tinnitus

In accordance with the holding in Barnett, supra, the Board 
is obligated to address the issue of new and material 
evidence regardless of the RO's action.  In December 2001, 
the RO Decision Review Officer (DRO) issued a supplemental 
statement of the case (SSOC) that advised the appellant the 
claims for bilateral hearing loss and generalized arthritis 
were reopened.  However, the claims for service connection 
for left ear hearing loss and generalized arthritis remained 
denied on the merits.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for left ear hearing loss and generalized 
arthritis.  The January 1985 RO decision denied the claim of 
service connection for tinnitus ands the RO recently decided 
not to reopen the claim.  

The previous denial of service connection for hearing loss in 
the left ear, tinnitus and generalized arthritis was not 
appealed and became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302 (2001)(the Board observes that the current 
version of the applicable law and regulations is consistent 
with the version in effect in 1985).  Thus, the veteran's 
claims may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Board notes that the VCAA does not require VA to reopen 
finally denied claims and revised regulations for such claims 
contained in the VCAA do not have retroactive application.  
However, under the applicable standard of review, the VA must 
consider all of the evidence submitted since the last 
disallowance, in this case the RO's January 1985 rating 
decision, in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  The applicable definition of new and material 
evidence means evidence not previously submitted to the 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that, since the January 1985 decision, the 
veteran has submitted VA and private treatment records, and 
two VA examinations were conducted in January 2001 to 
evaluate his hearing.  In the Board's judgment, taking into 
consideration all of the evidence, both old and new, the 
evidence submitted since the last disallowance warrants a 
reopening, and the veteran is entitled to have his claim 
readjudicated on the basis of all the evidence of record.  
The recent statement of an adverse effect on his hearing as a 
result of military service is sufficient to meet the 
standard.

The veteran's service medical records indicate that he began 
experiencing hearing loss while in service.  His hearing loss 
can be traced through several audiology exams beginning in 
1969 through to 1983.  In addition, although the VA examiner 
recently opined that noise exposure during service had a 
deleterious effect on the veteran's hearing, the veteran must 
meet the regulatory standard for impaired hearing to 
establish service connection.  Although the January 2001 
examination showed left ear thresholds were greater than 20 
decibels and thus a hearing loss, the loss must meet VA 
criteria to constitute a disability.  See Hensley v. Brown, 5 
Vet. App. 155, 157-58 (noting thresholds greater than 20 
decibels indicate some degree of hearing loss but that VA 
criteria govern when a hearing loss constitutes a disability 
for VA purposes).  

However, there is no evidence that the veteran currently has 
hearing loss in the left ear that rises to the level of a 
disability under 38 C.F.R. § 3.385 and none has been 
mentioned to exist since the January 2001 examination.  The 
veteran's most recent audiology exam does not indicate that 
there is either an auditory threshold of 40 decibels or 
greater at any frequency or an auditory threshold of 26 
decibels or greater in at least three of the frequencies in 
either ear.  The speech recognition score in the left ear is 
96 percent.  Therefore, the Board finds that the veteran's 
hearing loss in the left ear does not, at this time, qualify 
as a current disability for which service connection may be 
granted.  The veteran is always free to submit any evidence 
developed in the future documenting a left ear hearing loss 
meeting the criteria under 38 C.F.R. §3.385, if he desires to 
establish entitlement to service connection and compensation 
if applicable criteria are met.

Regarding service connection for generalized arthritis, the 
Board notes that the veteran has submitted additional VA and 
private treatment records.  Two VA examinations were 
conducted in January 2001 to determine any current disability 
as a result of arthritis.  In the Board's judgment, taking 
into consideration all of the evidence, both old and new, the 
evidence submitted since the last disallowance warrants a 
reopening, and the veteran is entitled to have his claim 
readjudicated on the basis of all the evidence of record.  
The evidence establishes arthritis in the right ankle and the 
lumbar spine.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support the grant of 
service connection for generalized arthritis. The reasons 
follow.

The veteran contends that he has continued to have problems 
with arthritis in his joints since service.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Layno v. Brown, 6 Vet. App. 398, 405 (1995); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers generalized arthritis as a 
result of service is not competent evidence.

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
See Rabideau, 2 Vet. App. at 141.  In the instant case, the 
January 2001 VA joint examination noted diagnoses of 
generalized arthralgia and arthritis of the right ankle and 
indicated that the veteran's examination was otherwise 
normal.  The January 2001 VA spine examination noted 
degenerative joint disease of the lumbar spine.  The Board 
observes that VA and private treatment records have noted a 
questionable diagnosis of arthritis, questionable 
degenerative joint disease of the fingers and arthritis by 
history.  However, the only established diagnoses of 
arthritis of record through radiology are those in the 
January 2001 VA examination reports.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Although there is medical evidence of a current diagnosis of 
right ankle arthritis, there is no evidence of record linking 
that diagnosis to service.  The January 2001 diagnosis of 
arthritis of the right ankle specifically notes that the 
etiology is unknown.  Service medical records do not indicate 
that the veteran was treated for right ankle problems during 
service and there is no diagnosis of arthritis of the right 
ankle within one year of service.  In the absence of an 
established diagnosis of arthritis other than in the right 
ankle or a nexus to military service for the right ankle 
arthritis, the Board finds that service connection for 
claimed generalized arthritis cannot be granted.  The 
arthritis of the lumbar spine will be discussed below since 
it is intertwined.

The veteran also has a current diagnosis of degenerative 
joint disease of the lumbar spine.  The situation is somewhat 
different since the veteran has a service connected lumbar 
strain.  Briefly summarized, the low back pain initial rating 
of 0 percent in 1985 was based in a claimed back injury in 
military service and medical reports showing mechanical low 
back pain, chronic low back pain, possible lumbar disc 
disease and low back syndrome at various times since the 
1970's.  The rating decision that increased the rating to 10 
percent noted degenerative disc disease although the record 
mentioned only degenerative disease on X-ray.  This earlier 
evidence was later clarified in 1997 on two examinations as 
degenerative joint disease at L1-2, L4-5.  The examiners 
independently reviewed the record and reported low back pain 
with degenerative joint disease and hypertrophic degenerative 
changes as previously identified.  

The rating decision that ordered an increase to 20 percent on 
the basis of the examination reports noted the pain and 
limitation of motion but that the major problem was a 
nonservice-connected degenerative joint disease of the lumbar 
spine.  However, this was not listed as nonservice-connected 
on the rating decision in addition to generalized arthritis.  
The VA examiner in 1999 when asked to opine regarding a nexus 
of complained of low back manifestations reported lumbar 
strain with minimal degenerative joint disease and minimal 
lumbar disc budging.  

The same VA examiner, a physician's assistant, when asked 
this question again in 2001 stated equivocally that the 
record did not contain evidence to definitively link the 
degenerative joint disease to the service-connected lumbar 
strain and mechanical low back pain.  The clinician opined 
further that the fact that he sustained a lumbosacral strain 
on active duty did not necessarily result in degenerative 
joint disease years later.  

The DRO in discussing generalized arthritis interpreted this 
opinion as stating the lumbosacral strain in service does not 
result in degenerative joint disease years later.  The rating 
specialist in January 2002 granted a 40 percent rating for 
low back pain, the maximum rating under Diagnostic Code 5295, 
conceding there was adequate service-connected 
symptomatology.  The decision showed the first listing of 
degenerative joint disease of the lumbosacral spine as a 
nonservice-connected disability, although the DRO had 
previously subsumed the issue under the pending claim for 
generalized arthritis, which seems reasonable.  The rating 
specialist interpreted the 2001 VA opinion as holding there 
was no etiological relationship between the service-connected 
disability and degenerative joint disease of the lumbar 
spine. 

The same reasoning applied to the claim for service 
connection of the amnestic disorder applies here as the same 
principles of adjudication apply.  There are several 
opinions, liberally interpreted, that favor service 
connection.  For example the VA examiners in 1997, both 
physicians, carefully reviewed the file and their diagnostic 
impressions referred to the lumbar degenerative joint disease 
in connection with the low back pain.  In addition, the VA 
examiner in 1999 did not rule out a nexus if the opinion is 
liberally interpreted.  Although the later opinion from the 
same physician assistant was not overly supportive, it did 
not conclude, as the RO rating personnel found, that there 
was no relationship in this case.  

Statements such as degenerative joint disease was not through 
evidence "definitively" linked to the back strain or that 
such would "not necessarily result" from the lumbosacral 
strain are not sufficient in view of other evidence to place 
the preponderance of the evidence against the nexus.  
38 C.F.R. §§ 3.103, 3.303.  Further the rating criteria for 
lumbosacral strain, which the RO has selected for the 
veteran's disability, contemplates osteoarthritis changes 
developing as a manifestation of the disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Thus in the context 
of this claim, the Board finds there is sufficient competent 
evidence to grant service connection for degenerative joint 
disease of the lumbar spine.

Finally, regarding tinnitus, the veteran has submitted VA and 
private treatment records, and two VA examinations were 
conducted in January 2001 that evaluated his hearing.  The 
January 2001 VA ear disease examination report comments on 
whether any of the veteran's ear conditions may be linked to 
service.  This evidence is new and material and bears 
substantially and directly on the claim as it comments upon 
whether a current diagnosis of tinnitus may be related to 
service.

The Board notes that the veteran was initially diagnosed with 
tinnitus in a November 1984 VA examination.  A January 2001 
VA examination report diagnosed the veteran with tinnitus and 
noted that, on an as likely as not basis, the veteran's 
service noise exposure has had some deleterious effect on his 
hearing.  Accordingly, as the current diagnosis of tinnitus 
is supported with an opinion that reasonably implicates 
circumstance of his military service as a causative factor, 
the Board believes that service connection for tinnitus 
should be granted.  


ORDER

1.  Entitlement to service connection for amnestic disorder, 
claimed as memory loss and confusion, and degenerative joint 
disease of the lumbar spine secondary to service-connected 
disability is granted.

2.  Entitlement to service connection for a hearing loss in 
the left ear is denied.

3.  Entitlement to service connection for generalized 
arthritis is denied.

4.  Entitlement to service connection for tinnitus is 
granted.



		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

